Citation Nr: 1209689	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  05-25 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a low back disability. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Young, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 1957 to June 1959.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In June 2006, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In December 2006 this matter was remanded for further development.  In July 2009, it was remanded again due to noncompliance with the December 2006 remand.  In December 2010 it was remanded still again for noncompliance.


FINDING OF FACT

Competent medical evidence reasonably establishes that the veteran's current variously diagnosed low back disability is related to an injury in service.


CONCLUSION OF LAW

Service connection for a variously diagnosed low back disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.  
A. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records (STRs) are unavailable.  Hence, VA has a heightened duty to assist him in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate source medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit- of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be (1) medical or lay evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed disease or injury in-service and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
The Veteran contends that his back problems arose from a March 1958 motor vehicle accident in service.  He relates that his vehicle went over a hill, and that he was knocked unconscious, and has also had back problems ever since.  

At the outset, it is noteworthy that the Veteran's service treatment records are unavailable, as they were likely destroyed by a July 1973 fire at the National Personnel Records Center.  A search for alternate source medical records in the form of sick/morning reports for the Veteran's unit proved fruitless.  Consequently, VA has a heightened duty to assist the Veteran with his claim.  

Post service medical evidence includes a September 1979 Workmen's Compensation report, which shows that the Veteran sustained a back injury at work; the diagnosis was acute low back strain with sciatica.   August 1984, June 1991, and December 2006 records show he received treatment for lumbar disc and lumbar joint degenerative disease.  

On May 2009 VA spine examination, the Veteran reported that he injured his lower back in a Jeep wreck while stationed in Germany in 1958.  He was "checked out" by a field medical officer and told that he had back spasm.  The diagnosis was degenerative disk disease of the lumbosacral spine with disk space narrowing at L4-L5 and L5-S1.  The examiner indicated that he reviewed the Veteran's claims file, and that in the absence of service and some private treatment/medical records he found it difficult to determine what kind of back injury the Veteran sustained during active service.  He opined that the Veteran's current diagnosed back disability was more likely from wear and tear leading to degeneration of the lumbosacral spine, and that he could not resolve the medical issue without resort to pure speculation.

On July 2010 VA examination by an orthopedic surgeon.  The examiner opined:

"In my professional opinion based on the history, physical examination and imaging study it is more likely than not the lumbar spine disability is service connected."

A decision review officer (DRO) observed that the July 2010 VA examiner did not explain the rationale for the opinion offered, and continued the denial of the Veteran's claim.  In December 2010 the Board found the July 2010 VA examination and opinion inadequate (as the examiner did not express awareness of pertinent medical history) and remanded the matter for another orthopedic examination to secure a medical nexus opinion.  

The RO did not arrange for another examination, but instead again forwarded the claims file to the July 2010 examiner for review and another medical nexus opinion.  In the March 2011 addendum opinion, the VA orthopedic surgeon who examined the Veteran in July 2010 indicated that the Veteran's claims file was reviewed, and opined: 

"In my professional opinion it is more likely than [not] that the patient's current lumbar spine disability is directly attributed to MVA, while on active duty."

Although the Veteran was not re-examined as the Board's remand requested, the Board finds that there was substantial compliance with the remand instructions, as the addendum opinion based on a review of the record served the same purpose as a re-examination, i.e., the procurement of a medical nexus opinion that is based on familiarity with the entire record.  The Board finds no reason to question the competence of the VA surgeon (whose opinion was twice sought by the RO) to provide the opinion sought.  Another remand to secure strict compliance with the Board's remand would not be in keeping with the relaxed evidentiary standards that are for application when a Veteran's official records have been lost or destroyed.   

The Board finds no reason to reject as not credible the Veteran's accounts that he sustained a back injury in a motor vehicle accident in service.  It is not in dispute that he has a variously diagnosed low back disability, including degenerative disc and joint disease.  While the July 2010 VA examiner's initial opinion appeared inadequate, as he did not express familiarity with the entire history of the Veteran's low back disability, in his September 2011 addendum opinion which followed a stated review of the entire record (and would encompass an awareness of the postservice Workman's Compensation injury), the examiner reiterated the opinion that the Veteran's current low back disability is related to the injury in service.  As the matter of a nexus between current back disability and an injury in service is a medical question and the Board finds no reason to question the expertise of the VA orthopedic surgeon who has offered an opinion that supports the Veteran's claim, the Board finds that all the requirements for establishing service connection are met, and that service connection for a variously diagnosed low back disability is warranted.  


ORDER

Service connection for a variously diagnosed low back disability is granted.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


